Citation Nr: 0408288	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-00 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision issued in 
July 2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

The Board observes that following the submission of the 
veteran's December 2002 substantive appeal (VA Form 9), the 
veteran's representative indicated in a January 2003 
communication that the veteran would be satisfied with a 10 
percent evaluation for his left shoulder disability.  In a 
Decision Review Officer (DRO) decision dated in January 2003, 
the veteran was assigned a 10 percent evaluation for his left 
shoulder disability.  Given the veteran's "clearly expressed 
intent to limit the appeal" to entitlement to a 10 percent 
disability rating, the issue is no longer in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the veteran's claim of entitlement to service 
connection for a skin disorder.

Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as medical 
and other records from VA medical facilities.  VA will end 
its efforts to obtain these records only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  

In a May 2002 statement, the veteran references the fact he 
received medical treatment from the VA Medical Center in 
Detroit, and prior to that, the Allen Park VA Medical Center.  
The Board observes that in June 1996, the Detroit VA Medical 
Center became operational and replaced the Allen Park VA 
Medical Center.  The earliest record that is contained in the 
claims file is from the Detroit VA Medical Center, dated in 
May 1998.  The Allen Park VA Medical Center records are not 
associated with the claims file and since they are 
potentially probative of this appeal they should be obtained 
prior to adjudication.  Any outstanding Detroit VA Medical 
Center records should also be obtained.  

Additionally, after a preliminary review of the record on 
appeal, the Board also finds that the RO has not properly 
apprised the veteran of the redefined obligations of the VA, 
as contained in the VCAA.  In a March 2004 letter, the RO 
informed the veteran that he was previously denied service 
connection for a skin disorder and that evidence that was 
both new and material was needed to reopen his claim.  The 
statements contained in this letter are erroneous in that the 
veteran perfected a timely appeal from the July 2002 rating 
decision denying service connection for a skin disability.  
Thus, on remand, the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran and 
obtaining any additional medical or other evidence, as deemed 
appropriate.  Specifically, the RO must ensure that the 
veteran has been notified of what information or evidence was 
needed from him and what the VA has done and will do to 
assist him in substantiating his claim of entitlement to 
service connection for skin disability.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should, in 
any case, include informing the veteran 
of the evidence needed to support his 
claim and indicating whether the veteran 
should submit such evidence or whether VA 
will obtain and associate such evidence 
with the claims file.  Additionally, the 
RO should ensure that notification to the 
veteran and development of the veteran's 
claim addresses legal criteria specific 
to service connection based on herbicide 
exposure.

2.  The veteran should be contacted and 
requested to identify all current and 
past VA and non-VA medical providers who 
have examined or treated him for a skin 
disorder.  The RO should take the 
appropriate steps to obtain identified 
records, specifically treatment records 
from the Allen Park VA Medical Center and 
pre-May 1998 records from Detroit VA 
Medical Center, not already associated 
with the claims file.  A response, 
negative or positive, should be 
associated with the claims file.  For VA 
records, requests must continue until the 
RO determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile. 

3.  The RO should then conduct any 
additionally-indicated development, to 
include affording the veteran any 
contemporary examinations deemed 
necessary for the appropriate 
adjudication of the claim, consistent 
with 38 C.F.R. § 3.159(c).

4.  After completing the above action, 
the veteran's service connection claim 
should be readjudicated, based on the 
entirety of the evidence.  If the claim 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


